Exhibit 10.1

 

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, New York 10179

  

CREDIT SUISSE AG

CREDIT SUISSE

LOAN FUNDING LLC

Eleven Madison Avenue

New York, New York 10010

  

MACQUARIE CAPITAL (USA) INC.

MACQUARIE CAPITAL FUNDING LLC

125 West 55th Street

New York, New York 10019

BofA SECURITIES, INC.

BANK OF AMERICA, N.A.

One Bryant Park

New York, New York 10036

  

DEUTSCHE BANK SECURITIES INC.

DEUTSCHE BANK AG NEW YORK BRANCH

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

60 Wall Street

New York, New York 10005

  

GOLDMAN SACHS BANK USA

200 West Street

New York, New York 10282

SUNTRUST ROBINSON HUMPHREY, INC.

TRUIST BANK

303 Peachtree Street

Atlanta, Georgia 30308

  

U.S. BANK NATIONAL ASSOCIATION

214 North Tryon Street

Charlotte, North Carolina 28202

  

KEYBANC CAPITAL MARKETS INC.

KEYBANK NATIONAL ASSOCIATION

127 Public Square

Cleveland, Ohio 44114

FIFTH THIRD BANK

38 Fountain Square Plaza

Cincinnati, Ohio 45263

     

CITIZENS BANK, NATIONAL ASSOCIATION

28 State Street

Boston, Massachusetts 02109

CONFIDENTIAL

June 15, 2020

Eldorado Resorts, Inc.

100 West Liberty Street, Suite 1150

Reno, Nevada 89501

Attention: Chief Financial Officer

$1,000.0 Million Senior Secured Revolving Credit Facility

$3,000.0 Million Senior Secured Term Loan B Facility

$2,400.0 Million Senior Secured Incremental Term Loan B Facility

$1,800.0 Million Senior Unsecured Bridge Loan Facility

Second Amendment to Amended and Restated Commitment Letter

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Commitment Letter, dated
July 19, 2019 (as amended by that certain First Amendment to Amended and
Restated Commitment Letter and Amended and Restated Fee Letter, dated July 29,
2019 (the “First Amendment”), the “Commitment Letter”), by and among Eldorado
Resorts, Inc., a Nevada corporation (the “Borrower” or “you”), JPMorgan Chase
Bank, N.A. (together with any of its designated affiliates, “JPMorgan”), Credit
Suisse AG (acting through such of its affiliates or branches as it deems
appropriate, “CS”), Credit Suisse Loan Funding LLC (“CSLF” and, together with CS
and their respective affiliates, “Credit Suisse”), Macquarie Capital Funding LLC



--------------------------------------------------------------------------------

(“Macquarie Lender”), Macquarie Capital (USA) Inc. (“Macquarie Capital” and,
together with Macquarie Lender, “Macquarie” and, together with JPMorgan and
Credit Suisse, collectively, the “Initial Commitment Parties”), Bank of America,
N.A. (“BANA”), BofA Securities, Inc. (“BofA Securities” and, together with BANA,
“Bank of America”), Deutsche Bank Securities Inc. (“DBSI”), Deutsche Bank AG New
York Branch (“DBNY”), Deutsche Bank AG Cayman Islands Branch (“DBCI” and,
together with DBSI and DBNY, “Deutsche Bank”), Goldman Sachs Bank USA (“GS”),
Truist Bank (as successor by merger to SunTrust Bank, “Truist Bank”), SunTrust
Robinson Humphrey, Inc. (“STRH” and, together with Truist Bank, “SunTrust”),
U.S. Bank National Association (“US Bank”), KeyBank National Association
(“KeyBank”), KeyBanc Capital Markets Inc. (“KBCM” and, together with KeyBank,
“Key”), Fifth Third Bank (“Fifth Third Bank”) and Citizens Bank, National
Association (“Citizens” and, together with JPMorgan, Credit Suisse, Macquarie,
Bank of America, Deutsche Bank, GS, SunTrust, US Bank, Key and Fifth Third Bank,
collectively, the “Commitment Parties”). Capitalized terms used in this Second
Amendment to Amended and Restated Commitment Letter (this “Amendment”) without
definition shall have the meanings given to them in the Commitment Letter.

Each of the Commitment Parties and the Borrower agree to amend the Commitment
Letter as set forth herein effective as of the date first set forth above (such
date, the “Effective Date”).

1. Amendments to Commitment Letter.

(a) Section 1(b) of the Commitment Letter is hereby amended by amending and
restating the penultimate sentence thereof as follows:

Notwithstanding each Lead Arranger’s right to syndicate the Credit Facilities
and receive commitments with respect thereto, unless you agree in writing,
(i) no Initial Lender shall be relieved, released or novated from its
obligations hereunder (including its obligation to fund its commitment under the
Credit Facilities on the date of the consummation of the Acquisition with the
proceeds of the initial funding under the Credit Facilities (such date, the
“Funding Date”)) in connection with any syndication, assignment, participation
or allocation until the Funding Date has occurred, (ii) no assignment or
novation or syndication by any Initial Lender shall become effective as between
you and the Initial Lenders with respect to all or any portion of any Initial
Lender’s commitments in respect of the Credit Facilities until the Funding Date
has occurred, (iii) each of the Initial Lenders shall retain exclusive control
over all rights and obligations with respect to its commitments, including all
rights with respect to consents, modifications, waivers and amendments, until
the Funding Date has occurred and (iv) prior to the occurrence of the
Syndication Date, no Initial Lender may (either prior to or after the Funding
Date) participate or syndicate any of its commitments with respect to the Credit
Facilities hereunder or any Take-Out Financing, except pursuant to a sell-down
process coordinated by the Lead Arrangers and managed by the applicable “left”
Lead Arranger.

(b) Exhibit B to the Commitment Letter is hereby amended by replacing the
reference to “$500.0 million” in the proviso to the first sentence of clause
(C) under the heading “Availability” with “$600.0” million.

(c) Exhibit B to the Commitment Letter is hereby amended by replacing the second
and third paragraphs under the heading “Financial Covenant” with the following:

Revolving Facility: The only financial covenant shall be a financial covenant
(the “Financial Covenant”) for the benefit of the Revolving Facility only that
will prohibit the Borrower from permitting the Net First Lien Leverage Ratio on
the last day of any fiscal quarter (beginning with the fiscal quarter ended on
the last day of the first full fiscal quarter

 

2



--------------------------------------------------------------------------------

after the Funding Date, but excluding any fiscal quarter the last day of which
occurs either (i) during a Covenant Suspension Period or (ii) for so long as
each and every Covenant Relief Period Condition (as defined below) shall be
satisfied for the duration of the Covenant Relief Period, (1) if the Covenant
Relief Period terminates in accordance with clause (a) of the definition
thereof, before the date of such termination of the Covenant Relief Period or
(2) if the Covenant Relief Period terminates in accordance with clause (b) of
the definition thereof, before September 30, 2021), solely to the extent that on
such date the aggregate amount of funded loans and letters of credit (excluding
letters of credit under the Revolving Facility up to $170.0 million and cash
collateralized letters of credit) under the Revolving Facility on such date
exceeds an amount equal to 25% of the then outstanding commitments under the
Revolving Facility (the “Testing Threshold”), to exceed 6.35 to 1.00.

For purposes hereof:

 

  (i)

“Covenant Relief Period” shall mean the period commencing on the Funding Date
and ending on the earlier of (a) the date on which the Administrative Agent
receives a Covenant Relief Period Termination Notice from the Borrower and
(b) the date on which the Administrative Agent receives from the Borrower the
compliance certificate and the financial statements to be delivered pursuant to
the Credit Agreement1 in respect of the fiscal quarter ending September 30, 2021
(such earlier date, the “Covenant Relief Period Termination Date”).

 

  (ii)

“Covenant Relief Period Conditions” shall mean the conditions set forth on
Schedule 1 hereto.

 

  (iii)

“Covenant Relief Period Termination Date” shall have the meaning assigned to
such term in the definition of “Covenant Relief Period.”

 

  (iv)

“Covenant Relief Period Termination Notice” shall mean a certificate of a
responsible officer of the Borrower that is delivered to the Administrative
Agent stating that the Borrower irrevocably elects to terminate the Covenant
Relief Period effective as of the date on which the Administrative Agent
receives such Covenant Relief Period Termination Notice.

Notwithstanding anything to the contrary contained herein, to the extent every
Covenant Relief Period Condition was satisfied for the duration of the Covenant
Relief Period:

 

  (i)

If the Covenant Relief Period terminates pursuant to clause (a) of the
definition thereof, then, if elected by the Borrower, (i) EBITDA for the period
of four fiscal quarters ending on the last day of the first fiscal quarter
ending after such termination of the Covenant Relief Period (the “Initial Test
Period”) shall be deemed to be EBITDA for the last fiscal quarter of the Initial
Test Period multiplied by 4, (ii) EBITDA for the period of four fiscal quarters
ending on the last day of the first fiscal quarter ending after the Initial Test
Period (the “Second Test Period”) shall be deemed to be EBITDA for the last two
fiscal quarters of the Second Test Period multiplied by 2 and (iii) EBITDA for
the period of four fiscal quarters ending on the last day of the first fiscal
quarter ending after the Second Test Period

(the “Third Test Period”) shall be deemed to be EBITDA for the last three fiscal
quarters of the Third Test Period multiplied by 4/3.

 

1 

References to the “Credit Agreement” in this Section 1(c) and on Schedule 1
refer to the draft Credit Agreement for the Borrower distributed to the
Commitment Parties on June 5, 2020.

 

3



--------------------------------------------------------------------------------

  (ii)

If the Covenant Relief Period terminates in accordance with clause (b) of the
definition thereof, then, if elected by the Borrower, (i) EBITDA for the period
of four fiscal quarters ending September 30, 2021 shall be deemed to be EBITDA
for the fiscal quarter ending September 30, 2021 multiplied by 4, (ii) EBITDA
for the period of four fiscal quarters ending December 31, 2021 shall be deemed
to be EBITDA for the fiscal quarters ending September 30, 2021 and December 31,
2021 multiplied by 2 and (iii) EBITDA for the period of four fiscal quarters
ending March 31, 2022 shall be deemed to be EBITDA for the fiscal quarters
ending September 30, 2021, December 31, 2021 and March 31, 2022 multiplied by
4/3.

The Covenant Relief Period Conditions are for the benefit of Lenders under the
Revolving Facility only and may be amended or waived with the consent of the
Borrower and the Lenders holding more than 50% of the aggregate amount of the
commitments under the Revolving Facility.

2. Miscellaneous. This Amendment is subject to the confidentiality, governing
law and miscellaneous provisions of the Commitment Letter, in each case, which
are incorporated herein by reference mutatis mutandis. This Amendment may be
executed in separate counterparts, and delivery of an executed signature page of
this Amendment by facsimile or electronic mail shall be effective as delivery of
a manually executed counterpart hereof. This Amendment constitutes the entire
agreement among the parties pertaining to the modification of the Commitment
Letter as herein provided and supersedes any and all prior or contemporaneous
agreements relating to the amendment of the Commitment Letter. Each of the
parties hereto agrees that this Amendment is a binding and enforceable agreement
(subject to the effects of bankruptcy, insolvency, fraudulent transfer,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity) with
respect to the subject matter contained herein. Except as expressly amended
hereby, the Commitment Letter remains unmodified and in full force and effect.
Each reference in the Commitment Letter to “this Commitment Letter,”
“hereunder,” “hereof” (and each reference in the Fee Letter and any other letter
agreement concerning the financing of the Transactions to the “Commitment
Letter,” “thereunder” or “thereof”) or words of like import shall mean and be a
reference to the Commitment Letter as amended by this Amendment.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Brian Smolowitz

Name:   Brian Smolowitz Title:   Vice President

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory By:  

/s/ Christopher Zybrick

Name:   Christopher Zybrick Title:   Authorized Signatory CREDIT SUISSE LOAN
FUNDING LLC By:  

/s/ Joseph Palombini

Name:   Joseph Palombini Title:   Managing Director

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

MACQUARIE CAPITAL (USA) INC. By:  

/s/ Lisa Grushkin

Name:   Lisa Grushkin Title:   Managing Director By:  

/s/ Jeff Abt

Name:   Jeff Abt Title:   Managing Director MACQUARIE CAPITAL FUNDING LLC By:  

/s/ Lisa Grushkin

Name:   Lisa Grushkin Title:   Authorized Signatory By:  

/s/ Jeff Abt

Name:   Jeff Abt Title:   Authorized Signatory

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Anand Melvani

Name:   Anand Melvani Title:   Managing Director BofA SECURITIES, INC. By:  

/s/ Anand Melvani

Name:   Anand Melvani Title:   Managing Director

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC. By:  

/s/ Philip Tancorra

Name:   Philip Tancorra Title:   Vice President By:  

/s/ Michael Strobel

Name:   Michael Strobel Title:   Vice President DEUTSCHE BANK AG NEW YORK BRANCH
By:  

/s/ Philip Tancorra

Name:   Philip Tancorra Title:   Vice President By:  

/s/ Michael Strobel

Name:   Michael Strobel Title:   Vice President DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH By:  

/s/ Philip Tancorra

Name:   Philip Tancorra Title:   Vice President By:  

/s/Michael Strobel

Name:   Michael Strobel Title:   Vice President

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Charles D. Johnston

Name:   Charles D. Johnston Title:   Authorized Signatory

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

TRUIST BANK (Successor to SunTrust Bank) By:  

/s/ J. Haynes Gentry, III

Name:   J. Haynes Gentry, III Title:   Director SUNTRUST ROBINSON HUMPHREY, INC.
By:  

/s/ Michael Chung

Name:   Michael Chung Title:   Managing Director

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Chad T. Orrock

Name:   Chad T. Orrock Title:   Senior Vice President

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Kevin Brickman

Name:   Kevin Brickman Title:   Managing Director KEYBANC CAPITAL MARKETS INC.
By:  

/s/ Dave Blue

Name:   Dave Blue Title:   Director

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Gregory D. Amoroso

Name:   Gregory D. Amoroso Title:   Managing Director

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION By:  

/s/ Christopher Lynch

Name:   Christopher Lynch Title:   Director

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

ELDORADO RESORTS, INC. By:  

/s/ Bret Yunker

Name:   Bret Yunker Title:   Chief Financial Officer

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

Schedule 1

During the Covenant Relief Period:

(a) The Borrower shall not permit the sum of (i) the sum of (x) unrestricted
cash and cash equivalents of the Borrower and its restricted subsidiaries (for
the avoidance of doubt, including CRC and its restricted subsidiaries) free and
clear of all liens other than liens permitted by the Financing Documentation,
plus (y) cash and cash equivalents of the Borrower and its restricted
subsidiaries that are restricted in favor of the obligations under the Financing
Documentation, the Existing CRC Credit Agreement, the Incremental Term Loan B
Facility (or any secured notes issued in lieu thereof) or the Existing CRC
Indenture (which may include cash and cash equivalents securing other
indebtedness secured by a lien on the collateral securing any of the foregoing),
plus (ii) the sum of (x) the unutilized commitments under the Revolving Facility
and (y) the unutilized commitments under the Revolving Facility (as defined in
the Existing CRC Credit Agreement) (clauses (i) and (ii), collectively, the
“Borrower’s Liquidity), at any time during the Covenant Relief Period to be less
than $850,000,000.

(b) The Borrower shall furnish to the Administrative Agent (which will promptly
furnish such certificate to the Lenders under the Revolving Facility),
commencing with the calendar month ending after the Funding Date and ending with
(i) the calendar month ending September 30, 2021 or (ii) if the Covenant Relief
Period terminates in accordance with clause (a) of the definition thereof prior
to September 30, 2021, the last calendar month ending before the Covenant Relief
Period Termination Date, a certificate of a responsible officer of the Borrower
(a “Minimum Liquidity Certificate”) setting forth in reasonable detail the
computations necessary (as determined in good faith by the Borrower) to
determine whether the Borrower is in compliance with clause (a) of this Schedule
1 as of the end of each such calendar month within ten (10) Business Days after
the last day of each such calendar month.

(c) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, incur indebtedness under Section 6.01(h) of the Credit
Agreement.

(d) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, incur indebtedness under Section 6.01(i) of the Credit
Agreement in an aggregate principal amount at any one time outstanding in excess
of $100,000,000.

(e) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, incur indebtedness under Section 6.01(k) of the Credit
Agreement in an aggregate principal amount at any one time outstanding in excess
of (x) $100 million plus (y) $500 million; provided that any indebtedness
incurred pursuant to this clause (y) shall be unsecured;

(f) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, incur indebtedness under Section 6.01(l) of the Credit
Agreement.

(g) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, incur indebtedness under Section 6.01(r) of the Credit
Agreement.

(h) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, incur Indebtedness under Section 6.01(s) of the Credit
Agreement.

(i) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, incur Indebtedness under Section 6.01(v) of the Credit
Agreement.

 

[Signature Page to Second Amendment to A&R Commitment Letter]



--------------------------------------------------------------------------------

(j) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, incur Indebtedness under Section 6.01(x) of the Credit
Agreement.

(k) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, incur indebtedness under Section 6.01(y) of the Credit
Agreement in an aggregate principal amount at any one time outstanding in excess
of $400,000,000.

(l) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, incur indebtedness under Section 6.01(z) of the Credit
Agreement in an aggregate principal amount at any one time outstanding in excess
of $400,000,000.

(m) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, incur indebtedness under Section 6.01(ee) of the Credit
Agreement in an aggregate principal amount at any one time outstanding in excess
of the sum of (i) $250,000,000 plus (ii) the aggregate amount of proceeds of the
issuance of equity interests (including upon conversion or exchange or a debt
instrument into or for any equity interests (other than disqualified stock))
received by the Borrower from equity issuances after June 1, 2020.

(n) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, make any investments pursuant to Section 6.04(j) of the Credit
Agreement in an aggregate principal amount at any one time outstanding in excess
of $250,000,000.

(o) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, make any investments pursuant to Section 6.04(l) of the Credit
Agreement.

(p) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, make any investments pursuant to Section 6.04(s) of the Credit
Agreement.

(q) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, make any investments pursuant to Section 6.04(dd) of the Credit
Agreement.

(r) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, make any investments pursuant to Section 6.04(ff) of the Credit
Agreement.

(s) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, make any restricted payments pursuant to Section 6.06(e) of the
Credit Agreement.

(t) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, make any restricted payments pursuant to Section 6.06(h) of the
Credit Agreement.

(u) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, make any restricted payments pursuant to Section 6.06(j) of the
Credit Agreement.

(v) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, make any restricted payments pursuant to Section 6.06(l) of the
Credit Agreement in an aggregate principal amount at any one time outstanding in
excess of $25,000,000.

(w) The Borrower shall not, and shall not permit any of its restricted
subsidiaries to, make any restricted payments pursuant to Section 6.06(m) of the
Credit Agreement.

 

[Signature Page to Second Amendment to A&R Commitment Letter]